Title: The Examination Number II, [21 December 1801]
From: Hamilton, Alexander,“Lucius Crassus”
To: 



[New York, December 21, 1801]

The next most prominent feature in the Message, is the proposal to abandon at once all the internal revenue of the country. The motives avowed for this astonishing scheme, are that “there is reasonable ground of confidence that this part of the revenue may now be safely dispensed with—that the remaining sources will be sufficient to provide for the support of government, to pay the interest of the public debt, and to discharge the principal in shorter periods than the laws or the general expectation had contemplated—and that though wars and untoward events might change this prospect of things, and call for expences which the impost could not meet—yet that sound principles would not justify our taxing the industry of our fellow citizens to accumulate treasure for wars to happen we know not when, and which might not perhaps happen but from the temptations offered by that treasure.”
If we allow these to be more than ostensible motives, we shall be driven to ascribe this conduct to a deficiency of intellect, and to an ignorance of our financial arrangements, greater than could have been suspected: if but ostensible, it is then impossible to trace the suggestion to any other source than the culpable desire of gaining or securing popularity at an immediate expence of public utility, equivalent, on a pecuniary scale to a million of dollars annually; and at the greater expence of a very serious invasion of our system of public credit.
That these at least, are the certain consequences of the measure, shall be demonstrated by arguments which are believed to be unanswerable.
To do this the more effectually, it is necessary to premise, that some of the revenues now proposed to be relinquished, are with every solemnity of law pledged for paying the interest and redeeming the principal of our public debt, foreign and domestic. As to the interest, and such parts of the principal, as by the original constitution of the debt, are payable by annual instalments, the appropriation is absolute. As to the residue it is qualified. On the 3d of March 1795, was passed an act of Congress which forms a main pillar in the fabric of our public credit—which, maturing and perfecting the establishment of a Sinking Fund, endeavors with peculiar solicitude to render it adequate, effectual and inviolable: by the 8th section of this act it is provided, “That all surplusses of the revenue, which shall remain at the end of any year, and which at the next session of Congress shall not be otherwise appropriated or reserved by law, shall ipso facto become a part of the Sinking Fund.” This fund, by other provisions of the same act, is vested in commissioners in trust, to be applied to the redemption of the debt, by reimbursement or by purchase, until the whole shall be extinguished: and the faith of the United States is expressly engaged, that the monies which are to constitute the fund shall inviolably remain so appropriated and vested, until the redemption of the debt shall be completely effected.

The simple statement of these provisions goes far to confirm the character which we have given to the proposition. But a distinct examination of the reasons by which it is supported, will, when taken in connection with those provisions, place beyond doubt, its absurd and pernicious tendency.
The first inducement offered for relinquishing the internal revenue, is a reasonable ground of confidence that it may safely be dispensed with.
When it is considered that we are in the very crisis of an important change of situation; passing from a state in which neutrality had procured to our commerce and to the revenue depending on it, a great artificial increase—with good reason to look for a diminution, and without satisfactory data to enable us to fix the extent of this dimunition: can any thing be more rash, more empirical, than voluntarily to abandon a valuable and growing branch of income of which we are already in possession? Can it be said that merely “a reasonable ground of confidence” is a sufficient warrant for so important a surrender? Surely we ought to have been told that there was at least a moral certainty of the fact. But even this would not have been deemed enough by a prudent statesman. Nothing less than experimental certainty ought to have been relied upon. There was no pressure of circumstances making it proper to precipitate the measure. It would have been ridiculous to pretend that the burden is so heavy as to demand immediate relief, and without this incentive to relinquishment, experience ought undoubtedly to have been taken as the only fit and sure guide.
Not only is it problematical what the present duties on imports will, for succeeding years produce; but it is in a degree questionable, whether it may not be found necessary to reduce the rates. That they are now high when compared with the commercial capital of our country is not to be denied, and whether they may not be found too high for a beneficial course of our trade, is yet to be decided by experiment. The latter augmentations of the rates of duty, were made at times and under circumstances in the situations of this and of other countries, which forbid us to regard past experience as conclusive on the point.

Should it be said in answer, that the revenues can hereafter be renewed, if on trial it shall be found that they have been prematurely abandoned, the decisive reply is, that this is to invert the natural order of just reasoning. Were it now the question, whether such revenues should be created in anticipation of a possible deficiency, the correct answer would be, let experiment first ascertain the necessity: as they already exist, on a question to abolish them, the answer equally ought to be, let experience first shew them to be unnecessary.
But how can they be unnecessary? Let us grant that the remaining sources will be equal to the purposes enumerated in the Message, does it follow that it will not still be wise to retain the internal revenue? Is it not desirable that government should have it in its power to discharge the debt faster than may have been contemplated? Is not this a felicity in our situation which ought to be improved? A precious item in the public fortune which ought not rashly to be squandered? But it is not even true that the laws have exclusively contemplated a definite period for the ultimate redemption of the entire debt. They have only made a determinate provision for its extinguishment, at all events, within a given term of years; but, anxious to shorten the period, they, in the clause which has been quoted respecting the surplusses of revenue, have made an auxiliary provision for the purpose of abridging that term. The Message, while it goes to impair the efficacy of the principal provision, proposes formally to renounce the auxiliary, and thus to disappoint the provident care of the laws to accelerate the discharge of the debt.
How reconcileable is this with the wanton and unjust clamours heretofore vented against those who projected and established our present system of public credit; charging them with a design to perpetuate the debt under the pretext that a public debt was a public blessing? It is not to be forgotten, that in these clamours Mr. Jefferson liberally participated! Now, it seems, the tone is entirely changed. The past administrations who had so long been calumniated by the imputation of that pernicious design, are of a sudden discovered to have done too much for the speedy discharge of the debt, and its duration is to be prolonged by throwing away a part of the fund destined for its prompt redemption. Wonderful union of consistency and wisdom!
Before we yield our approbation to the proposal, we ought to have a guarrantee for the continuance of our peace, long enough to give effect to the leisurely opperation of that residue of the fund, which it is intended to retain: else war, which never fails to bring with it an accumulation of debt, may intervene, and we may then rapidly hasten to that period when the exigencies of government may render it necessary to appropriate too large a portion of the earnings of labor. To guard against so unfortunate a result, towards which there is always too great a tendency in the affairs of nations, our past administrations have evinced a deep foresight, and exercised a truly patriotic care. Unhappy will it be, if any succeeding projector shall be permitted to frustrate their salutary plan.
It has been seen that the Message anticipates and attempts to answer objections to the dereliction of revenue: the answer is, that “sound principles will not permit us to tax the industry of our citizens to accumulate treasure for wars to happen we know not when, and which might not perhaps happen but for the temptations offered by that treasure.” Unless, however, the accumulation of treasure be the necessary consequence of retaining the revenue, this argument is evidently futile. But the President had only to open our statute book to learn, that this consequence is chimerical. All future surpluses of revenue, being already eventually appropriated to the discharge of the public debt, it follows that till the whole debt shall have been extinguished, there could be no accumulation of treasure—no spoil from that source to tempt the rapacity of a greedy invader. Here we fix the charge of ignorance of our financial arrangements: to which there can be no alternative but a deliberate design to delude the people. Between the two, let the worshippers of the Idol make their option.

Lucius Crassus.

